                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:18-cr-00376-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                       ORDER
VLADIMER HANDL,                        )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Early Termination

of Supervised Release. (Doc. No. 2).

                                       ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                            Signed: March 25, 2021




       Case 3:18-cr-00376-MOC-DSC Document 3 Filed 03/25/21 Page 1 of 1
